t c summary opinion united_states tax_court thomas g and sara a martin petitioners v commissioner of internal revenue respondent docket no 9629-09s filed date thomas g and sara a martin pro sese matthew a houtsma for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure we must decide whether the internal_revenue_service entered into a binding settlement agreement with petitioners regarding their taxable_year when it cashed a check that it received from them with respect to that year we hold that the internal_revenue_service did not background virtually all of the facts have been stipulated and are so found petitioners resided in colorado at the time they filed the petition in this case petitioners timely filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners reported tax of dollar_figure and alternative_minimum_tax of dollar_figure or a total of dollar_figure in their return petitioners reported tax withheld of dollar_figure however only dollar_figure of tax had been withheld from their wages during although petitioners had made dollar_figure in estimated_tax payments for their taxable_year petitioners did not report in their return any estimated_tax payments for that year instead the word included appeared on the line in that return where such payments are required to be reported in petition- 2the dollar_figure of tax withheld that petitioners reported in their return is equal to the total of tax withheld from their wages during ie dollar_figure and the estimated_tax payments that they made for that year ie dollar_figure ers’ return petitioners reported tax due of dollar_figure which they paid when they filed that return on date respondent sent to petitioners a notice_of_deficiency for their taxable_year notice in that notice respondent made various determinations with respect to petitioners’ taxable_year as a result respon- dent determined that there is a deficiency of dollar_figure in petition- ers’ tax for that year petitioners consulted with an accountant petitioners’ accountant after they received the notice on date that accountant sent a letter date letter to the internal_revenue_service service with respect to that notice petitioners’ accountant included with that letter petitioners’ check payable to the service in the amount of dollar_figure which the service cashed the date letter stated in pertinent part the notice and letter reflect some additional interest dividend and capital_gain income that wa sec_3respondent’s determination in the notice of a dollar_figure deficiency in petitioners’ tax for their taxable_year did not depend on any determinations regarding petitioners’ having reported in their return that they had tax withheld of dollar_figure during after having determined that deficiency respondent indicated in that notice that petitioners erroneously reported in their return tax withheld during of dollar_figure when in fact tax withheld during that year was only dollar_figure as a result respondent indicated in the notice that although the deficiency that respondent determined was dollar_figure petitioners owed dollar_figure which included interest as provided by law to date inadvertently omitted from the original return the taxpayer sic agrees with the tax due related to those items in the amount of dollar_figure enclosed is a check for that amount the notice does not reflect the dollar_figure of estimated_tax payments made by the taxpayer sic in a timely manner as explained in previous correspondence dated date and date the taxpayer sic inadvertently included his sic estimated pay- ments in the tax withheld line instead of line on the original return per the schedule enclosed the tax_liability reflected on the original return was paid we request that the check in the amount of dollar_figure be accepted as the payment of the tax in full and the payment decrease per the notice be removed due to the information presented herein discussion petitioners have the burden of establishing that the service entered into a settlement agreement with them regarding their taxable_year when it cashed the check for dollar_figure that it received from them in date see rule a 290_us_111 petitioners argue that the doctrine_of accord and satisfac- tion requires the court to hold that the service entered into a settlement agreement with them regarding their taxable_year when it cashed the dollar_figure check that they sent to it in date we reject that argument the doctrine_of accord and satisfaction on which petitioners rely does not apply in deter- 4the parties have resolved all of the determinations in the notice giving rise to the determination of the deficiency in that notice mining whether a valid settlement agreement exists between a taxpayer and the service see kehew v commissioner tcmemo_1983_354 colebank v commissioner tcmemo_1977_46 affd without published opinion 610_f2d_999 d c cir in- stead sec_7121 and sec_7122 control that question see kehew v commissioner supra petitioners do not argue and the record does not establish that the requirements of sec_7121 or sec_7122 were satisfied when the service cashed the dollar_figure check that it received from them in date on the record before us we find that the service did not enter into a binding settlement agreement with petitioners regarding their taxable_year when it cashed that check see 278_us_282 kehew v commissioner supra colebank v commissioner supra we have considered all of the contentions and arguments of petitioners that are not addressed herein and we find them to be without merit 5petitioners who are not claiming an overpayment for their taxable_year advance some contentions and arguments regarding certain nonassessed interest and nonrebate refunds over which the court does not have jurisdiction see 131_tc_54 107_tc_249 villafane v commissioner tcmemo_2010_118 to reflect the foregoing and the concessions of the parties decision will be entered under rule
